



COURT OF APPEAL FOR ONTARIO

CITATION: McKinney (Re), 2014 ONCA 645

DATE: 20140919

DOCKET: C58213

Simmons, Rouleau and Hourigan JJ.A.

IN THE MATTER OF:  SCOTT ANDREW RYAN McKINNEY

AN APPEAL UNDER PART XX.1 OF THE
CODE

Brian Eberdt, for the appellant

Matthew Asma, for the respondent Ministry of the
    Attorney General

Julie Zamprogna Balles, for the respondent Southwest Centre
    for Forensic Mental Health Care

Heard: September 17, 2014

On appeal against the disposition of the Ontario Review
    Board dated December 2, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant contends that the Boards finding that he continues to be
    pose a significant threat to the safety of the public was unreasonable.  We
    disagree.

[2]

The appellants history of significant threatening acts, plus the expert
    evidence of likely relapse if discharged, plus the actuarial risk assessment
    provided ample evidence to support the Boards conclusion.

[3]

As for the appellants alternative argument that the Board erred in
    failing to grant a conditional discharge, a conditional discharge was not
    available in light of the Boards finding that if living in the community it
    was necessary that the appellant live in supervised housing approved by the
    person in charge: see
R. v. Runnels
, [2012] O.J. No. 2011 at para. 12. 
    The Boards finding in this respect was fully supported by the evidence.

[4]

The appeal is therefore dismissed.


